Exhibit 10.17

AMENDMENT to the

EMPLOYMENT AGREEMENT

between

Nivalis Therapeutics, Inc.

and

R. Michael Carruthers (“Employee”)

 

WHEREAS, Nivalis Therapeutics, Inc. (the “Company”) and the Employee entered
into an employment agreement (the “Agreement”) effective as of January 21, 2015;

 

WHEREAS, the Company and the Employee desire to amend the Agreement to change
the provision relating to accelerated vesting of stock options in connection
with Termination/Severance;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

 

1.



A new Section 5(e) shall be inserted in the Agreement as follows and the
sections currently designated as Section 5(e), 5(f), 5(g) and 5(h), and all
cross references in the Agreement thereto, shall be amended to be designated as
Section 5(f), 5(g), 5(h) and 5(i), respectively:

 

(e)The Employee may terminate this Agreement upon at least thirty (30) days’
notice for Good Reason. “Good Reason” means (A) a ten percent (10%) or more
reduction in Employee’s salary to which Employee has not consented; (B) a
material diminution in Employee’s authority, duties or responsibilities without
Employee’s consent (which shall not include a change in reporting obligations
resulting from a Corporate Transaction); (C) a requirement by the Company,
without Employee’s consent, that Employee’s primary work site be relocated to a
site that is more than twenty five (25) miles away from Employee’s work site
prior to the Corporate Transaction; or (D) any other action or inaction that
constitutes a material breach by the Company of Employee’s employment agreement,
if any.  Notwithstanding the foregoing, a termination of Employee for Good
Reason shall not have occurred unless (i) Employee gives written notice to the
Company, of termination within thirty (30) days after Employee first becomes
aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, (ii)
the Company has failed within thirty (30) days after receipt of such notice to
cure the circumstances constituting Good Reason, and (iii) Employee terminates
employment within five (5) days after the Company’s cure period ends.

 

2.



The first sentence of Section 5(f) (as newly designated pursuant to Section 1 of
this Amendment) is amended and restated in its entirety to read as follows:

 

(f) If this Agreement is terminated by the Company prior to the end of the term
pursuant to any provision other than Sections 4, 5(a) or 5(c) or by the Employee
pursuant to Section 5(e) (the “Termination Date”), then, provided Employee
executes the release described in Section 5(g) below and complies with his
obligations under the Confidential Information Agreement and Noncompete
Agreement incorporated by reference in Sections 6 and 7 of this Agreement:

 

3.



Section 5(f)(iii) (as newly designated pursuant to Section 1 of this Amendment)
is amended and restated in its entirety to read as follows:

 





--------------------------------------------------------------------------------

 



(iii)  the Company shall cause any issued but unvested options to immediately
vest in full.

 

4.



Section 5(h) (as newly designated pursuant to Section 1 of this Amendment) is
amended and restated in its entirety to read as follows:

 

In the event of a Change of Control, all outstanding options granted to Employee
as of such event shall immediately vest (to the extent they are not already
vested).  For purposes of this Agreement, “Change in Control” shall mean the
sale of all or substantially all of the outstanding shares of capital stock,
assets or business of the Company, by merger, consolidation, sale of assets or
otherwise (other than a transaction in which all or substantially all of the
persons who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding voting securities (on an as-converted to Common
Stock basis) of the (i) resulting, surviving or acquiring entity in such
transaction in the case of a merger, consolidation or sale of outstanding
shares, or (ii) acquiring entity in the case of a sale of assets). 
Notwithstanding the foregoing, sale of Company stock pursuant to an initial
public offering or follow-on public offering shall not constitute a Change in
Control.

 

 

5.



Except as amended herein, the provisions of the Agreement shall remain in full
force and effect.

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and
Employee has hereunto set his hand as of January 12, 2017.

 

 

 

 

 

 

NIVALIS THERAPEUTICS, INC.

 

 

 

By:

/s/ Janice Troha

 

Name:

Janice Troha

 

Title:

Chief Operating Officer

 

Date:

1/12/17

 

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ R. Michael Carruthers

 

 

R. Michael Carruthers

 

-2-

--------------------------------------------------------------------------------